Judgment, Supreme Court, New York County, entered November 25, 1975, in the amount of $20,275, unanimously reversed, on the law and the facts, and a new trial ordered solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless plaintiff within 20 days after service upon her by defendant-appellant of a copy of this order, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $10,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment as so amended and reduced is affirmed, without costs and without disbursements. From the climatological reports in evidence, it appears that snow had, except for traces, ceased on the day of the accident. Therefore, whether the defendant had notice of the snow on its driveway and an opportunity to clear it off was properly before the jury. In addition, the damages proven in this case did not warrant any verdict in excess of $10,000. Concur—Stevens, P. J., Kupferman, Birns, Lane and Nunez, JJ.